DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-27, 30-33, 36-38, and 40 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No.US8810134 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because they represent same invention and identical limitations..

Referring to the claims 28, 29, 34, 35 and 39 are obvious to a person with a ordinary skill in the art before the effective filing date of the instant application and hence it is obvious parameters.

Claims 21-40 are  rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No.US9538630 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because they represent same invention and identical limitations.
Referring to the claims 21-40 are anticipated by US patent  US9538630 B2 claims 1-26  Hence it is obvious non-statutory double patenting.

Claims 21-40 are  rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No.US11019716 B2 (See Claims) Although the claims at issue are not identical, they are not patentably distinct from each other because they represent same invention and identical limitations.

Referring to the claims 21-40 are anticipated by US patent  US11019716 B2 claims 1-18 (See Claims).  Hence it is obvious non-statutory double patenting.

Claims 21-40 are  rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.US10674594 B2 (See claims).  Although the claims at issue are not identical, they are not patentably distinct from each other because they represent same invention and identical limitations.

Referring to the claims 21-40 are recited by US patent  US10674594 B2 claims 1-20(See Claims).  Hence it is obvious non-statutory double patenting.

Claims 21-40 are  rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.US10085335 B2 (See Claims).  Although the claims at issue are not identical, they are not patentably distinct from each other because they represent same invention and identical limitations.

Referring to the claims 21-40 are recited by US patent  US9538630 B2 claims 1-20 (See Claims).  Hence it is obvious non-statutory double patenting.

Conclusion

Claims 21-40 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        9/5/2022